Detailed Action

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,375,899. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the ‘899 patent are substantially similar to claims 1-10 of the present application.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,888,049. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-16 of the ‘049 patent are substantially similar to claims 1-10 of the present application.

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,550,662 to Remke in view of U.S. Patent No. 333,643 to Lewis.
Referring to claims 1 and 17, Remke discloses a potting system including, a first bendable pot side - at 12a, including, a first pot side plurality of first lacing apertures – at any two of 11, a first pot side plurality of second lacing apertures – any other two of 11, a first bottom panel - at 16, including at least one first bottom panel tab/attachment structure – at edges of 16 and/or at 17, and a first bottom panel mesh structure – edges of 16,17, a second bottom panel including – at 18, at least one second bottom panel tab/attachment structure – edges of 18 and/or at 19, and a second bottom panel mesh structure - edges of 18 and 19, a second bendable pot side – at 14b, including a second pot side plurality of first lacing apertures – at any two of 11 and a second pot side plurality of second lacing apertures – at any other two of items 11, and a pull lace – at 32, including a lace insert portion – end of 32, wherein the potting system is assembled by, engaging the first bottom panel mesh structure with the second bottom panel mesh structure – see figures 1-3, bending the pot side so that said plurality of first lacing apertures 
Referring to claim 2, Remke as modified by Lewis further discloses at least one pot side includes a lifting tab - see at C and D in figures 1-3 of Lewis. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Remke as modified by Lewis and add the lifting tabs of Lewis, so as to yield the predictable result of allowing the user to better handle the device as needed.
Referring to claim 3, Remke as modified by Lewis further discloses the lifting tab includes a tab grip structure - see at f in figures 1-3 of Lewis. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Remke as modified by Lewis and add the lifting tabs of Lewis, so as to yield the predictable result of allowing the user to better handle the device as needed.
	Referring to claim 4, Remke as modified by Lewis further discloses at least one of said plurality of first lacing apertures and the plurality of second lacing apertures constitutes three lacing apertures – see both sets of at least 3 apertures – at 11 in figure 1 of Remke.
Referring to claim 5, Remke as modified by Lewis further discloses at least one of the first bottom panel mesh structure and the second bottom panel mesh structure includes a first inset portion and a plurality of extended portions – see inset and extended portions of item d in figure 1 of Lewis. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Remke and add the apertures and tabs for the bottom panels as disclosed by Lewis, so as to yield the predictable result of removably securing the bottom panel(s) to the sidewalls as desired.

Referring to claim 7, Remke as modified by Lewis further discloses at least one of the first bottom panel mesh structure and the second bottom panel mesh structure includes a plurality of interlocking protrusions – see protrusions at 16a-19b in figure 1 of Remke.
Referring to claim 8, Remke as modified by Lewis further discloses the first and second bendable pot sides are shaped so that, when the plurality of first lacing apertures are aligned with said plurality of second lacing apertures, the first and second bendable pot sides assume an inverted frustoconical shape when assembled – see figure 2 of Lewis. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Remke as modified by Lewis and make the pot any desired shape including the inverted frustoconical shape disclosed by Lewis, so as to yield the predictable result of making the pot of sufficient size to hold the growing medium and plant as desired.
Referring to claim 9, Remke as modified by Lewis further discloses at least one of the pot sides, include at least one aperture to allow water to pass through – see top aperture in pot side in figures 1-5 of Remke.
10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Remke as modified by Lewis as applied to claim 1 above, and further in view of U.S. Patent No. 8,826,590 to Cross et al.
Referring to claim 10, Remke as modified by Lewis does not disclose at least one of the first bottom panel and the second bottom panel are transparent. Cross et al. does disclose a potting system with the bottom panel being transparent – see column 1 lines 62-67. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Remke as modified by Lewis and add the bottom panel being transparent as disclosed by Cross et al., so as to yield the predictable result of allowing for the user to see through the bottom panel and to see into the potting system as desired. 

Conclusion

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to plant containers in general:
	U.S. Pat. No. 1,113,350 to Inman – shows plant container
	U.S. Pat. No. 3,634,970 to Williams - shows plant container

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890.  The examiner can normally be reached on Monday-Friday, 8am-4pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643